Memorandum

Per Curiam.

The record sustains the finding of the trial court that the tenant violated the covenants of the lease, which justified the landlord in its cancelation. In view of the fact that the apartment in question was rented as an office and the tenant subdivided the apartment and rented part thereof to lodgers, in violation of the express covenant of the lease, the rent regulations have no application.
The final order should be modified by awarding the landlord possession of the entire premises, and as modified affirmed, with $25 costs to the landlord.
Hammer, Shientag and Hecht, JJ., concur.
Ordered accordingly.